Opinion
Per Curiam,
This is an appeal from an order of the Court of Common Pleas of Delaware County, dismissing relator’s petition for a writ of habeas corpus.
Relator pleaded guilty on October 2, 1963 to charges of burglary, larceny, receiving stolen goods, and conspiracy. He now alleges that he changed his plea to guilty at trial, because of threats from the district attorney that he would receive a heavier sentence if he did not do so. He further asserts that his trial counsel, the Voluntary Defender, was inadequate.
The court below held an extensive hearing on the habeas corpus petition. Relator and a co-defendant testified to threats by the district attorney. The Voluntary Defender, Mr. McGowen, who represented relator at trial, stated emphatically that the district attorney made no such threats, that the pleas were, in fact, voluntarily entered, and that he conferred with the defendants for thirty minutes at trial before entry of the guilty pleas.
The evidence at the habeas corpus hearing supports the finding that relator’s plea was voluntarily entered. Commonwealth ex rel. Kerekes v. Maroney, 423 Pa. 337, 223 A. 2d 699 (1966). Relator did not show inadequate representation by counsel. See Commonwealth ex rel. Mullenaux v. Myers, 421 Pa. 61, 217 A. 2d 730 (1966); Commonwealth ex rel. Jones v. Maroney, 417 Pa. 567, 209 A. 2d 285 (1965). No confession was used against him at trial. Finally, he did not show that his guilty plea was induced by any of the means justifying withdrawal of the plea, as set forth in Commonwealth v. Scoleri, 415 Pa. 218, 247, 202 A. 2d 521 (1964).
Order affirmed.